Citation Nr: 1020254	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to the restoration of a 10 percent evaluation 
for left wrist sprain as a manifestation of a systemic 
autoimmune disorder.

2.  Entitlement to the restoration of a 10 percent evaluation 
for right wrist sprain as a manifestation of a systemic 
autoimmune disorder.

3.  Entitlement to the restoration of a 10 percent evaluation 
for lumbar strain as a manifestation of a systemic autoimmune 
disorder.

4.  Entitlement to the restoration of a 10 percent evaluation 
for migraine headaches from April 9, 2007, and a 30 percent 
evaluation from January 4, 2008.

5.  Entitlement to the restoration of a 10 percent evaluation 
for bilateral plantar fasciitis as a manifestation of a 
systemic autoimmune disorder.

6.  Entitlement to the restoration of a noncompensable 
evaluation for left knee tendonitis as a manifestation of a 
systemic autoimmune disorder.

7.  Entitlement to the restoration of a noncompensable 
evaluation for right knee tendonitis as a manifestation of a 
systemic autoimmune disorder.

8.  Entitlement to the restoration of a noncompensable 
evaluation for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 
2007.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Texas.

In a December 2007 rating decision, the RO, in pertinent 
part, granted service connection for bilateral wrist sprains 
(claimed as bilateral carpal tunnel syndrome), awarding a 10 
percent evaluation for each wrist; lumbar strain, awarding a 
10 percent evaluation; migraine headaches, awarding a ten 
percent evaluation; bilateral plantar fasciitis, awarding a 
10 percent evaluation; bilateral knee tendonitis, awarding a 
noncompensable evaluation for each knee; and Raynaud's 
syndrome, awarding a noncompensable evaluation.  The 
effective date for each evaluation was April 9, 2007, and the 
combined evaluation was 40 percent.  

In January 2008, the Veteran submitted a claim for service 
connection for lupus and fibromyalgia.  Private treatment 
records showed that her primary treating physician diagnosed 
lupus, while a rheumatologist later determined that she had 
fibromyalgia instead.  In February 2008, a VA examiner 
determined that the Veteran had fibromyalgia and lupus.  An 
April 2008 rating decision increased the migraine evaluation 
to 30 percent, which resulted in a combined evaluation of 60 
percent, effective January 4, 2008.  In April 2008, a VA 
examiner determined that the Veteran had fibromyalgia, and 
opined that it was at least as likely as not that all of her 
service-connected disabilities were manifestations of the 
disease.  The examiner further opined that it was "less 
likely as not that the diagnosis of lupus was applicable."  
In a May 2008 rating decision, the RO denied service 
connection for lupus.  The RO also proposed to grant service 
connection for fibromyalgia and combine all of the individual 
service-connected disabilities under Diagnostic Code 5025; 
thereby reducing the Veteran's combined evaluation from 60 to 
40 percent for part of the rating period.  

In a June 2008 letter, the Veteran expressed disagreement 
with the reduction, and requested service connection for 
Sjogren's syndrome.  She submitted treatment records from 
another rheumatologist, who determined that the Veteran had 
Sjogren's syndrome and not fibromyalgia.  

An August 2008 rating decision granted service connection for 
fibromyalgia, effectuated the proposed reduction, and reduced 
the Veteran's combined disability evaluation to 40 percent 
effective November 1, 2008.  The Veteran timely perfected an 
appeal of this decision.  The issues as listed on the title 
page are recharacterized to reflect the rating reductions.  

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claim folder.  

The issue of service connection for glaucoma as a 
manifestation of a systemic autoimmune disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. The Veteran has been diagnosed with a systemic autoimmune 
disorder that is manifested by bilateral wrist sprains, 
lumbar strain, bilateral plantar fasciitis, and bilateral 
knee tendonitis.

2.  The evaluations for the service-connected disabilities 
were in effect from April 9, 2007 to October 31, 2008; a 
period of less than five years.

3.  Following February 2008 and April 2008 VA examinations, 
in May 2008 the RO proposed granting service connection for 
fibromyalgia and combining all of the individual service-
connected disabilities under Diagnostic Code 5025, thereby 
reducing the Veteran's combined evaluation from 60 to 40 
percent from November 1, 2008.

4.  The RO implemented the reduction of the combined 
disability evaluation from 60 percent to 40 percent by rating 
decision in August 2008, effective November 1, 2008.

5.  The medical evidence of record at the time of the May 
2008 and August 2008 rating decisions indicates that the 
Veteran had a systemic autoimmune disease and that, while her 
doctors disagreed on the appropriate diagnosis, her bilateral 
wrist pain, back pain, bilateral foot pain, and bilateral 
knee pain were manifestations of her variously diagnosed 
disorder.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for service 
connection for left wrist sprain was not proper, and the 10 
percent disability evaluation is restored from April 9, 2007.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 4.40 and 4.71a, 
Diagnostic Codes 5002, 5215 (2009).

2.  The reduction of the disability evaluation for service 
connection for right wrist sprain was not proper, and the 10 
percent disability evaluation is restored from April 9, 2007.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 4.40 and 4.71a, 
Diagnostic Codes 5002, 5215 (2009).

3.  The reduction of the disability evaluation for service 
connection for lumbar strain was not proper, and the 10 
percent disability evaluation is restored from April 9, 2007.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 4.40 and 4.71a, 
Diagnostic Codes 5002, 5237 (2009).

4.  The reduction of the disability evaluation for service 
connection for migraine headaches was not proper; the 10 
percent disability evaluation is restored from April 9, 2007, 
and the 30 percent disability rating is restored from January 
4, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.13, 4.40 and 4.71a, Diagnostic Code 
8100 (2009).

5.  The reduction of the disability evaluation for service 
connection for bilateral plantar fasciitis was not proper, 
and the 10 percent disability evaluation is restored from 
April 9, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 
4.40 and 4.71a, Diagnostic Codes 5002, 5276 (2009).

6.  The reduction of the disability evaluation for service 
connection for left knee tendonitis was not proper, and the 
noncompensable disability evaluation is restored from April 
9, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 4.40 and 
4.71a, Diagnostic Codes 5002, 5024-5260 (2009).

7.  The reduction of the disability evaluation for service 
connection for right knee tendonitis was not proper, and the 
noncompensable disability evaluation is restored from April 
9, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 4.40 and 
4.71a, Diagnostic Codes 5002, 5024-5260 (2009).

8.  The reduction of the disability evaluation for service 
connection for Raynaud's syndrome was not proper, and the 
noncompensable disability evaluation is restored from April 
9, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.13, 4.40 and 
4.71a, Diagnostic Code 7117 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claim for restoration of the above-referenced 
disability ratings has been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).

II.  Analysis

The disability evaluations for the Veteran's service-
connected disabilities were rated under Diagnostic Code 5025 
in an August 2008 rating decision, and her combined 
disability evaluation was reduced from 60 to 40 percent, 
effective November 1, 2008.  A claim stemming from a rating 
reduction action is a claim as to whether the reduction was 
proper, not whether the Veteran is entitled to an increased 
rating.  See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 
(1992).

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The Veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

In this case, a detailed analysis of the RO's compliance with 
the provisions of 38 C.F.R. § 3.105 is not required in 
rendering this decision.  The Board finds that the Veteran 
must prevail on this claim regardless of the RO's procedural 
compliance, because the medical evidence of record does not 
support reduction of the individual disability evaluations.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulation 38 C.F.R. § 3.344 pertains to disabilities that 
are affected by change of medical findings or diagnosis.  
This regulation applies to ratings which have been continued 
for long periods of time at the same level (five years or 
more).  Brown v. Brown, 5 Vet.App. 413 (1993).  In the 
present case, the individual ratings were in effect from 
April 9, 2007, less than five years prior to the rating 
reduction.  Thus, various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply.  38 C.F.R. § 3.344(c).  Nevertheless, there are 
several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Brown, 5 Vet. App. at 420-
421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should keep in mind 
the repercussion upon a current rating when there is a change 
in diagnosis.  "The aim should be the reconciliation and 
continuance of the diagnosis or etiology upon which service 
connection for the disability had been granted."  38 C.F.R. 
§ 4.13.  A claim as to whether a rating reduction was proper 
must be resolved in the veteran's favor unless the Board 
concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet.App. at 421.

The Veteran contends that she has continually suffered from 
bilateral wrist pain, back pain, migraine headaches, 
bilateral foot pain, bilateral knee pain, and Raynaud's 
syndrome since service.  Her symptoms have been explored and 
evaluated with no true definite cause determined, but several 
diagnoses have been provided.  The Veteran claims (and the 
evidence shows) that she was diagnosed as having lupus and 
then fibromyalgia within one year of service, and later 
diagnosed as having Sjogren's syndrome in 2008.  The lack of 
an exact diagnosis has persisted since service.  In any 
event, the evidence indicates that the Veteran's bilateral 
wrist, back, foot and knee pains are chronic residuals of her 
systemic autoimmune disorder, whatever that may be.  
Specifically, the Internet article provided by the Veteran 
states that certain individuals with Sjogren's syndrome can 
develop joint pain.  Furthermore, private treatment records 
provided by Drs. K.D. and M.W, both rheumatologists, 
associate the Veteran's bilateral hand, bilateral knee, 
bilateral foot and back pains to her underlying disease.  
These chronic residuals are appropriately rated by analogy to 
rheumatoid arthritis under Diagnostic Code 5002.  Under DC 
5002, the regulations instruct to rate under the appropriate 
diagnostic codes for the specific joints involved.  

However, the Veteran's service-connected migraines and 
Raynaud's disease do not appear to be manifestations of her 
systemic autoimmune disorder.  The April 2008 VA examiner who 
determined otherwise is an orthopedist as opposed to a 
rheumatologist.  Furthermore, it appears that his opinion 
refers to the Veteran's joint pain only.  He explained: "The 
sheer number of musculoskeletal complaints in a patient this 
age is suggestive of an underlying disorder [such] as 
fibromyalgia.  The fact that a rheumatologist has already 
stated that he feels some of these symptoms are related to 
this diagnosis makes it quite likely that these conditions 
are manifestations of or at least exacerbated by 
fibromyalgia."  (Emphasis added).

The reduction for the disability evaluations for service-
connected bilateral wrist sprains, lumbar strain, migraine 
headaches, bilateral plantar fasciitis, bilateral knee 
tendonitis, and Raynaud's syndrome was improper.  Restoration 
of the disability ratings effective April 9, 2007 is 
warranted.


ORDER

Entitlement to restoration of a 10 percent evaluation for 
left wrist sprain as a manifestation of a systemic autoimmune 
disorder is granted.

Entitlement to restoration of a 10 percent evaluation for 
right wrist sprain as a manifestation of a systemic 
autoimmune disorder is granted.

Entitlement to restoration of a 10 percent evaluation for 
lumbar strain as a manifestation of a systemic autoimmune 
disorder is granted.

Entitlement to restoration of a 10 percent evaluation for 
migraine headaches from April 9, 2007 and a 30 percent rating 
from January 4, 2008 is granted.

Entitlement to restoration of a 10 percent evaluation for 
bilateral plantar fasciitis as a manifestation of a systemic 
autoimmune disorder is granted.

Entitlement to restoration of a noncompensable evaluation for 
left knee tendonitis as a manifestation of a systemic 
autoimmune disorder is granted.

Entitlement to restoration of a noncompensable evaluation for 
right knee tendonitis as a manifestation of a systemic 
autoimmune disorder is granted.

Entitlement to restoration of a noncompensable evaluation for 
Raynaud's syndrome is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


